IN THE
                         TENTH COURT OF APPEALS

                               No. 10-17-00405-CR

JAMES RAY SONNTAG,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 220th District Court
                             Bosque County, Texas
                            Trial Court No. CR15124


                        ORDER ON REHEARING

      Appellant’s motion for rehearing is granted. The Court’s memorandum opinion

and judgment, dated December 13, 2017, are withdrawn, and this appeal is reinstated.


                                              PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed February 21, 2018
Do not publish